Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4165 Page 1 of 34

 

 

 

1 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

2

3 SYLVESTER OWINO, on behalf of

themselves, and all others similarly

4 situated, et al.,

5 Plaintiff,

6 vs. Case No. 3:17-cv-01112-JLS-NLS
7 CORECIVIC, INC., a Maryland

corporation,
8
Defendant.

9

10

11

12 THE DEPOSITION OF JASON ELLIS
13 VOLUME II

14 MARCH 5, 2019

15

16

17

18

19
20
21
22

23 Reported by:
24 PATRICIA A. NILSEN, RMR, CRR, CRC
25 PAGES 271 - 468
Page 271

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 71
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4166 Page 2 of 34

 

1 The deposition of JASON ELLIS, taken
2 on behalf of the Plaintiffs, pursuant to Notice on
3 MARCH 5, 2019, beginning at approximately 8:07 a.m.
4 in the offices of Alpha Reporting.

5 This deposition is taken in

6 accordance with the terms and provisions of the

7 Federal Rules of Civil Procedure. All objections

8 are reserved except as to form.

9 The signature of the witness is

10 reserved.

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 272

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 72
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4167 Page 3 of 34

 

1 APPEARANCES
2
For the Plaintiffs:
3
EILEEN REGINA RIDLEY
s ALAN R. OUELLETE
Attorneys at Law
5 FOLEY & LARDNER LLP
555 California Street, Suite 1700
6 San Francisco, CA 94104
(415) 434-4484
7 eridley@foley.com
8 ROBERT L. TEEL (via video conf.)
Attorney at Law
9 1425 Broadway
Mail Code: 20-6690
10 Seattle, WA 98122
866-833-5529
11 lawoffice@rlteel.com
12 For the Defendant:
13 DANIEL P. STRUCK
Attorney at Law
14 STRUCK LOVE BOJANOWSKI & ACEDO, PLC
3100 West Ray Road, Suite 300
15 Chandler, AZ 85226
(480) 420-1620
16 dstruck@strucklove.com
17 Reported By:
18 PATRICIA A. NILSEN, RMR, CRR, CRC
TN Certified Court Reporter
19 Alpha Reporting Corporation
One Vantage Way
20 Nashville, Tennessee 38228
615.244.4812
21
22 Videotaped By: DAVID DRUMEL
23
24
25
Page 273

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 73
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4168 Page 4 of 34

o wa on

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

INDEX
WITNESS: PAGE
JASON ELLIS
Examination
By Ms. Ridley 277
EXHIBITS

NUMBER DESCRIPTION PAGE
EXHIBIT 74 Document entitled Stewart 281

EXHIBIT

EXHIBIT

EXHIBIT

EXHIBIT

EXHIBIT

EXHIBIT

Detention Center, Sanitation and

Hygiene

75 Document entitled San Diego 286
Correctional Facility, Sanitation
and Hygiene

76 Sanitation and hygiene daily 292
housekeeping plan for North Georgia
Detention Center

77 Excerpts from a disciplinary 293
log

78 Excerpts from a disciplinary 314
log

79 Document entitled T. Don 317
Hutto Residential Center Informal
Resolution Counseling 2018

80 Segregation/restrictive 323

Page 274

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 74
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4169 Page 5 of 34

 

1 housing unit management policy

2 EXHIBIT 81 Index of policies 327
3 EXHIBIT 82 Chapter 15 Resident Rules 329
4 and Discipline for Otay Mesa

5 Detention Center

6 EXHIBIT 83 Segregation/restrictive 338
7 housing unit management policy for

8 Otay Mesa Detention Center

9 EXHIBIT 84 Inmate/Resident Grievance 341
10 Procedures for California City

11 Correctional Center

12 EXHIBIT 85 OMDC Grievance Log 343
13 EXHIBIT 86 Document titled Authorized 354
14 In-cell Property List

15 EXHIBIT 87 Inmate resident property 355
16 policy for the California City

17 Correctional Center, effective 2012

18 EXHIBIT 88 Document Bates-stamped 364
19 CCOG00002503 to 2506, facility

20 commissary checking account

21 EXHIBIT 89 Document Bates-stamped 374
22 CGO0G00002531 to 2535,

23 inmate/resident commissary

24 operations Chapter 2 policy for the

25 Otay Mesa Detention Center

Page 275

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 75
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4170 Page 6 of 34

 

 

1 EXHIBIT 90 CoreCivic 2018 commissary 380
2 manual
3 EXHIBIT 91 San Diego Correctional 411
4 Facility inmate account summary
5 EXHIBIT 92 Copy of a detainee 418
6 fingerprint card
7 EXHIBIT 93 Record of compensation or 454
8 pay received by a detainee at the
9 California City Correctional
10 Facility
11 EXHIBIT 94 Record of compensation or 457
12 pay received by a detainee at the
13 Otay Mesa Detention Center
14 EXHIBIT 95 Record of compensation or 457
15 pay received by a detainee at the
16 San Diego Correctional Facility
17 EXHIBIT 96 Record of compensation or 458
18 pay received by a detainee at the
19 Houston Processing Center
20 EXHIBIT 97 Wage determination approval 460
21 for Webb County, Texas
22
23
24
25
| Page 276

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 76
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4171 Page 7 of 34

 

1 listed -- mentioned in the handbook, or referred in

2 the handbook. How to be safe and how to comply

3 with the rules and the regulations, and -- and the

4 safety as well, to remain safe, and how safety is

5 a -- a top priority.

6 Q. Okay. And so then I take it all this sort

7 of entry paperwork and -- including whatever the --

8 the detainee signs, would be done within that

9 period when they first enter the -- the facility;

10 is that correct?

11 A. That's correct. With exception of the

12 orientation, which is completed.

13 Q. Within 24 hours after that?

14 A. Yes.

15 Q. Okay. Got it. Okay. Understood.

16 MS. RIDLEY: You said 74, right?

17 This is going to be marked as 74.

18 (EXHIBIT NO. 74, document

19 entitled Stewart Detention Center, Sanitation

20 and Hygiene, was marked for identification and

21 attached hereto.)

22 BY MS. RIDLEY:

23 Q. What I've had marked as 74 is a document

24 entitled "Stewart Detention Center, Sanitation and

25 Hygiene." It's five pages. I will represent to
Page 281

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 77
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4172 Page 8 of 34

 

1 you that the Bates page is CCOG791215 -- sorry,

2 7912 to 7915.

3 A. And you said it's five pages. I have four

4 pages.

5 Q. One, two -- you know what? So dol. It

6 just says "1 of 5" for some reason on the top.

7 SO

8 A. Sure.

9 Q. Okay. Yeah. I will tell you, it was

10 produced to us this way. I don't know what the

11 last page is, if --

12 A. Okay.

13 Or Do you have a sense of what the last page

14 would be?

15 A. I don't.

16 Q. Okay. All right.

17 So this is entitled Sanitation and Hygiene

18 Daily Housekeeping Plan. Have you seen this

19 document before?

20 A. I have.

21 Q. Okay. Is this among the documents that

22 you looked at in preparation for your deposition?

23 A. I believe so.

24 Q. Okay. And have you seen this form of

25 document; in other words, sort of template like
Page 282

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 78
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4173 Page 9 of 34

 

1 this?
2 A. I have.
3 Q. Okay. And then just to coordinate from
4 yesterday, you'll see it says "Policy 12-100." Do
5 you see where I am?
6 A. I do.
7 Q. Okay. So it's my understanding that
8 Policy 12, that's referring to the general
9 CoreCivic policy; and then the dash and 100 refers
10 to a specific facility?
11 A. Yes.
12 Q. And whatever tweaks, if any, that they
13 might have within it, correct?
14 A. Yes.
15 Q. Okay. Fair enough.
16 And on this one, it seems to indicate that
17 a Stacey Stone approved this. And it says
18 "Facility Administrator." Do you know who Stacey
19 Stone is?
20 A. I do.
21 Q. Okay. Is Stacey a male?
22 A. He is, yes.
23 Q. Okay.
24 A. Yes.
25 Q. Okay. And "Stacey" is S-T-A-C-E-Y.
Page 283

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 79
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4174 Page 10 of 34

 

 

 

1 And so this seems to have gone through the
2 approval process -- again, as we discussed -- both
3 at the facility and at the FSC, correct?

4 A. Correct.

5 Q. Okay. And you'll see in the definitions,
6 under "12-100.3" -- do you see where I am?

7 A. I do.

8 Q. It defines the common living area as "any
9 area in the unit other than the assigned cell that
10 is used by all inmates/residents assigned to that
11 unit." Right?

12 A. I see that, yes.

13 Q. And that's consistent with what we were
14 talking about yesterday about what the common

15 living area would be?

16 A. Yes.

17 Q. Okay. And it says, underneath that, it
18 says "Inmate/Resident, any adult or juvenile, male
19 or female, housed in a CoreCivic facility. Inmate
20 residents may also be referred to as detainees,

21 prisoners, or offenders, depending upon the

22 classification in accordance with the facility
23 management contracts."

24 And so this seems to indicate, you know,
25 there are some facilities where you have both
Page 284

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 80
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4175 Page 11 of 34

 

1 detainees, ICE detainees, as well as inmates, those
2 who are incarcerated because they have a charge

3 against them. Correct?

4 A. My understanding, it appears that this

5 definition is put together so that it comprises

6 inmates, residents, and detainees. That -- that

7 would be my understanding.

8 Q. Just to cover all of them?

9 A. Yes.

10 Q. All of that entire population?
11 A. Yes.
12 Q. Okay. Very well.
13 So under 12 point -- excuse me --

14 12-100.4 -- do you see where I am?
15 A. I do.

16 Q. It says, "Common living areas." And it

17 says, "all inmates/residents assigned to a unit are
18 responsible for maintaining the common living area
19 in a clean and sanitary manner."
20 Do you see where I am?
21 A. I do.
22 Q. Okay. And I take it that's -- you've seen
23 that before; that's a -- a common description of
24 the procedures and expectations regarding the
25 common living areas?

Page 285

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 81
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4176 Page 12 of 34

 

 

1 A. I've seen this before, yes.
2 Q. Okay. And if you take a look at --
3 that's A, common living areas. Take a look at B,
4 on the next page. Are you with me?
5 A. I am.
6 Q. It says, "Private living areas." It says,
7 "All inmates/residents are responsible for
8 maintaining their assigned living area in a clean
9 and sanitary manner on a daily basis."
10 Right?
a A. I see that.
12 Q. And you've seen that commonly on CoreCivic
13 policies regarding sanitation and hygiene on its
14 facilities, correct?
15 A. Yes, I've seen this on -- in a number of
16 different policies.
17 Q. Okay. In fact, that point -- keep that
18 with you, but I'm going to have to mark another
19 document as 75.
20 (EXHIBIT NO. 75, document
21 entitled San Diego Correctional Facility,
22 Sanitation and Hygiene, was marked for
23 identification and attached hereto.)
24 BY MS. RIDLEY:
25 Q. Document 65 -- excuse me, 75 -- is another
| Page 286

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 82
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4177 Page 13 of 34

 

 

1 example of a sanitation and hygiene daily

2 housekeeping plan. Its Bates stamp is CG --

3 CCOG8558 to 8561.

4 This one refers to the San Diego

5 Correctional Facility, correct?

6 A. Correct.

7 Q. Right. Whereas the Exhibit 74 is --

8 references Stewart, correct?

9 A. That's correct.

10 On Okay. But if you compare the two, they're
11 quite similar, correct?

12 MR. STRUCK: Form.
13 A. Yeah, let me look. Specifically -- what
14 comparisons?

15 Q. Well, for example, take a look at

16 Exhibit 75, under "Procedure, common living areas."
17 Right?

18 A. Yes.

19 Q. It also says, "All detainees/inmates

20 assigned to a unit are responsible for maintaining
21 the common living area in a clean and sanitary

22 manner." Correct?

23 A. Yes, correct.

24 Q. And then if you take a look at B, it says,
25 "All detainees/inmates are responsible for

Page 287

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 83
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4178 Page 14 of 34

 

1 maintaining their assigned living area in a clean

2 and sanitary manner."

3 Again, this is private living areas,

4 correct?

5 A. Correct.

6 Q. So that is -- that is -- if you compare

7 the same language to 74, they're consistent with

8 one another, correct?

9 MR. STRUCK: I'm just going to make
10 an objection. I mean, in terms of the headings,
11 they're consistent, but I think within -- if
12 you'll -- if you'll compare the two documents, it
13 looks there are differences.

14 MS. RIDLEY: That's not the question.

15 The question was --

16 MR. STRUCK: Okay. Well -- object to

17 the form, then.

18 MS. RIDLEY: It goes to -- okay.

19 A. So once again, the question is?

20 BY MS. RIDLEY:

21 Q. So if you take a look at the two

22 documents, they both have a "Procedure" section,

23 correct?

24 A. Correct.

25 Q. And they have a procedure -- "A, common
Page 288

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 84
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4179 Page 15 of 34

 

1 living areas," correct?

2 A. Correct.

3 Q. And the first sentence on both says, "All
4 detainees/inmates assigned to a unit are

5 responsible for maintaining the common living area
6 in a clean and sanitary manner"?

7 A. In -- in one it says "All

8 inmates/residents," and the other says "All

9 detainees/inmates."

10 Q. But otherwise it's consistent, correct?
afl A. Correct.

12 Q. All right. And if you turn to the

13 "Private living areas" -- that's under B for both,
14 right?

15 A. Yes.

16 Q. It says, "All inmates/residents are

17 responsible for maintaining their assigned living
18 area in a clean and sanitary manner."

19 Again, the Stewart refers to

20 inmates/residents whereas the San Diego refers to
21 detainees/inmates; but otherwise, the language is
22 the same, correct?

23 MR. STRUCK: Object to the form.

24 There are -- there's additional language in the

25 Stewart policy in that sentence that's not included

Page 289

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 85
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4180 Page 16 of 34

 

1 in the San Diego policy. Specifically, one says

2 "on a daily basis" and the other one does not.

3 MS. RIDLEY: So I don't want -- I

4 don't want coaching. I'm just asking about the one
5 line.

6 MR. STRUCK: I'm not coaching, and it
7 is the one line. And it just -- it just misstates
8 what the documents say.

9 MS. RIDLEY: I'm not stating "the
10 document." I'm referring to a line.

11 MR. STRUCK: That is a --
12 MS. RIDLEY: You see both lines.
13 Correct?

14 MR. STRUCK: That is a -- yes.

15 And -- and if you look at both lines in the

16 document, one has two additional words.

17 MS. RIDLEY: I'm not going to

18 argue --

19 MR. STRUCK: Okay.

20 MS. RIDLEY: -- with you about this.
21 If you have an objection, you can state it. It's
22 not supposed to be a narrative.

23 BY MS. RIDLEY:

24 Q. The question is, both have "Section B,

25 private living areas," correct?

Page 290

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 86
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4181 Page 17 of 34

 

1 A. Correct.

2 Q. Both indicate that all

3 detainees/inmates -- San Diego says

4 "detainees/inmates"; Stewart says

5 "inmates/residents." They both say, "All

6 inmates/residents" -- or detainees/inmates -- "are
7 responsible for maintaining their assigned living
8 area in a clean and sanitary manner on a daily

9 basis." Correct?
10 MR. STRUCK: Object to the form.

11 A. Yeah. The -- the Stewart -- the San Diego
12 one doesn't say on "a daily basis."

13 Q. But they both say that they are

14 responsible for maintaining their assigned living
15 area, correct?

16 A. Correct.

17 Q. Okay. So substantive -- they have

18 substantively the same language, correct?

19 MR. STRUCK: Form.

20 A. Other than the -- the "daily basis"
21 portion, they appear to be the same.

22 Q. Okay. So again, it appears that

23 they've -- both of these come from a template form
24 with some -- some language changes to some portion,
25 but they basically take a template form from

Page 291

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 87
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4182 Page 18 of 34

 

 

 

1 CoreCivic and then do some edits with regard to

2 each facility, correct?

3 MR. STRUCK: Form.

4 A. There -- there are a lot of similarities,

5 and then there are some differences.

6 Q. Right.

7 A. Correct.

8 MS. RIDLEY: Okay. Let me mark this

9 as Exhibit 76.

10 (EXHIBIT NO. 76, sanitation and

11 hygiene daily housekeeping plan for North

12 Georgia Detention Center, was marked for

13 identification and attached hereto.)

14 BY MS. RIDLEY:

15 Q. Okay. What I've had marked as 76 is,

16 again, a sanitation and hygiene daily housekeeping

17 plan, this time for North Georgia Detention Center.

18 This is Bates-stamped CCOG32093 to 96.

19 You've seen this form, correct?

20 A. I have, yes.

21 Q. Okay. And again, this is a similar

22 template to what we've seen in Exhibit 74 and 75,

23 correct?

24 | A. Correct.

25 Q. Okay. And again, it has a "Procedure"
Page 292

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 88
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4183 Page 19 of 34

 

 

1 section and an A for "common living areas,"

2 correct?

3 A. Correct.

4 Q. And again, on number one, it says, "All

5 detainees/inmates assigned to a unit are

6 responsible for maintaining the common area in a

7 clean and sanitary manner," correct?

8 A. Correct.

9 Q. And then in B, on "Private living areas,"
10 it says, "All detainees/inmates are responsible for
11 maintaining their assigned living area in a clean
12 and sanitary manner." Correct?

13 A. Correct.
14 Q. And in each instance, 74, 75 and 76, these
15 had to be approved by the FSC as well as the
16 facility, correct?
17 A. That's correct.
18 Q. And that's just pursuant to procedures for
19 CoreCivic facilities regarding policies to be
20 applied, correct?
21 A. Correct.
22 Q. Okay.
23 (EXHIBIT NO. 77, excerpts from a
24 disciplinary log, was marked for
25 identification and attached hereto.)
Page 293

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 89
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4184 Page 20 of 34

 

 

 

1 is related specifically to the segregated housing
2 area?

3 A. No. We're talking about equipment for all
4 of the detainees, both for those in restrictive

5 housing and general population.

6 Q. Okay. Thank you.

7 And you mentioned the 30 percent margin.
8 A. Yes.

5 Q. Okay. And that's for all facilities,
10 correct?

11 A. That's for all the ICE facilities.
12 Q. Okay. Fair enough.

13 A. That doesn't necessarily mean all

14 facilities that house ICE detainees. Those are the
15 ICE-contracted facilities.

16 Q. For facilities that are not

17 ICE-contracted, do you know what the margin is for
18 the commissary?

19 A. I don't know.

20 Q. Do you know if there is a set margin for
21 those, like the ICE facilities?

22 A. From my understanding, there is a set

23 margin or markup; it could be margin or a markup.
24 But I -- I'm not sure what it is.

25 Q. You're not sure what it is, meaning what

Page 373

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 90
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4185 Page 21 of 34

1 (EXHIBIT NO. 91, San Diego

2 Correctional Facility inmate account summary,

3 was marked for identification and attached

4 hereto.)

5 BY MS. RIDLEY:

6 Q. Okay. Exhibit 91 is a document which has
7 been Bates-stamped CCOG00002363, ending in 2383.

8 Do you recognize this form of document?

9 A. I do recognize the form.

10 Q. What do you recognize the form as?

11 A. The San Diego Correctional Facility inmate
12 account summary.

13 Q. Okay. Have you seen this document before?
14 A. I don't believe I have.

LS Q. Okay. Have you seen similar documents?

16 A. I believe so.

17 Q. Yeah. This seems to be a printout of

18 essentially an account summary related to inmate

19 accounts at this particular facility, correct?
20 A. Correct.
21 Q. Okay. This happens to be regarding
22 Sylvester Owino, correct?

23 A. Correct.

24 Q. Okay. So my first question is, is it your
25 understanding that each CoreCivic facility has a

Page 411

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 91
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4186 Page 22 of 34

 

al similar report capability for each ICE detainee's
2 account?

3 MR. STRUCK: Form.

4 A. It's my understanding that CoreCivic

5 facilities have similar processes and similar

6 records.

7 Q. So if I wanted to know the sort of account
8 history for a specific detainee or inmate, they

9 would be able to provide me a report providing

10 similar information, correct?

11 MR. STRUCK: Form.

12 A. Who would be able to provide -- are you
13 asking who --

14 Q. The facility.

15 A. It -- it all -- as long as their retention
16 of records allows -- as long as they're still

17 current and have the -- they've retained the

18 records.

19 Q. Would these reports be generated by the
20 facility or by FSC?

21 A. I believe the reports would be generated
22 by the facility.

23 Q. Would FSC have access to the reports?

24 MR. STRUCK: Form. Foundation.

25 A. There are -- there are departments at the

Page 412

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 92
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4187 Page 23 of 34

 

 

a Could you take a look at 43123.
2 A. Yes.
3 Q. This is one of those requests for
S assistance, correct?
5 A. Yes.
6 Q. It says, "I am asking for assistance to be
7 given a chance to work in the kitchen. Requested
8 several times before but still waiting for
9 response. I am currently working as special
10 details, which I don't get paid."
11 Do you know what special details work is
12 done where they don't get paid?
13 A. No.
14 Q. Okay. It says, "don't get paid mostly,
15 and I need money to buy basic needs."
16 Are you familiar with detainees requesting
17 work in order to pay for basic needs?
18 A... I'm sorry. Am I familiar with a detainee
19 requesting work --
20 Q. Work assignments in order to --
21 A. -- for basic needs? I don't know what
22 they're referring to as "basic needs."
23 Q. Okay. Are you familiar with instances
24 where detainees have asked for work assignments in
25 order to gain some money to be used at the
Page 445

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 93
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4188 Page 24 of 34

 

 

1 commissary?
2 A. I'm familiar with instances where
3 detainees have requested jobs so that they can have
4 funds to purchase from the commissary.
5 Q. Okay. Would you characterize such
6 requests as unusual?
7 MR. STRUCK: Form.
8 A. Yeah, I don't know if it would be unusual
9 or not, because I don't know how many request work;
10 I don't know how many choose not to request work.
11 So that's a -- that's a tough question to answer.
12 Q. You just know that that happens from time
13 to time?
14 MR. STRUCK: Form.
15 A. I do know that it -- I do know that
16 detainees request an opportunity to be a part of
17 the voluntary work program so that they can make
18 money to afford items on commissary.
19 Q. Would you take a look, please, at 43127 to
20 43130 -- 134.
21 A. Okay.
22 Q Do you recognize this form of document?
23 A. I do. There are multiple documents, or --
24 | Q Yeah.
25 A -- not just one document. But I do
| Page 446

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 94
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4189 Page 25 of 34

 

 

1 Q. Okay.

2 MS. RIDLEY: I'm going to have this
3 marked as 93.

2 (EXHIBIT NO. 93, record of

5 compensation or pay received by a detainee at

6 the California City Correctional Facility, was

7 marked for identification and attached

8 hereto. )

9 BY MS. RIDLEY:
10 Q. What I've marked as 93 is a document that
11 is an excerpt from the document produced as

12 CCOG00009314. Do you recognize this form of

13 document?

14 A. I do recognize this form of document.

15 Q. What do you recognize it as?

16 A. It appears that this is a record of

17 compensation or pay received by a detainee at the
18 California City Correctional Facility.

19 Oo. Okay. Have you heard the phrase "OMS

20 report"?

21 A. I have.

22 Q. What is "OMS"?

23 | A. Offender management services.

24 Q. Okay.

25 | A. Or offender management system.

Page 454

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 95
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4190 Page 26 of 34

 

 

 

 

 

 

a Q. Okay. And would the OMS produce such

2 reports that would be similar to what's exhibited
3 in Exhibit 93?

4 MR. STRUCK: Form. Foundation.

5 A. I'm not sure if it would be a similar

6 report or the same report.

7 Q. Okay. I take it, though, that CoreCivic
8 | would have -- would have the ability to report the
9 amount of pay received for work done at a CoreCivic
10 facility, correct?
11 MR. STRUCK: Form.
12 A. Correct.

13 Q. And at least with regard to Exhibit 93,

14 that's what's being reflected in this document for
16 MR. STRUCK: Form.

17 Q. At least for the first page?

18 A. Yeah, it appears that that's accurate for
19 the first page.

20 Q. There are other individuals as it goes on;
21 this is just an excerpt. Correct?

22 A. Correct.

23 Q. And in this form, the first column

24 identifies the immigration agent -- or the agency
25 involved with regard to the detainee, correct?

Page 455

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 96
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4191 Page 27 of 34

 

 

1 A. Correct.

2 On Second column refers to the detainee in

3 question, correct?

4 A. Correct.

5 Q. Third column provides the receipt number,

6 correct?

7 A. Correct.

8 Q. Fourth column reflects the deposit from.

9 Is that what work they were doing?

10 A. I believe that's their work assignment at

11 the time.

12 Q. Okay. The next column is the amount they

13 were paid, correct?

14 A. Correct.

15 Q. And that's per day, correct?

16 A. Correct.

17 Q. The next column is the description of --

18 of what the payment is, correct? |

19 A. Correct.

20 Q. And then the last is the date of the

21 payment, correct?

22 A. Correct.

23 Q. Okay.

24 MS. RIDLEY: I'll have this marked

25 || as -- keep 93 handy. I'11l have this marked as 94.
Page 456

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 97
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4192 Page 28 of 34

 

1 (EXHIBIT NO. 94, record of

2 compensation or pay received by a detainee at

3 the Otay Mesa Detention Center, was marked for

v identification and attached hereto.)

5 BY MS. RIDLEY:

6 Q. Exhibit 94 is Bates-stamped CCOG00009326
7 to 9 -- oh, sorry. It's excerpts from document
8 produced as CCOG00009326.

9 This is a similar document to Exhibit 93,
10 correct?
11 A. Correct.
12 Q. 94 concerns the facility at Otay Mesa,
13 correct?

14 A. Correct.
15 Q. Whereas 93 refers to California City

16 Correctional Facility, correct?

17 A. Correct.

18 Q. But essentially providing similar

19 information in a similar format, correct?

20 A. Correct.

21 MS. RIDLEY: I'll have this marked
22 as 95.

23 (EXHIBIT NO. 95, record of

24 compensation or pay received by a detainee at

25 the San Diego Correctional Facility, was

Page 457

 

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 98
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4193 Page 29 of 34

 

 

 

a marked for identification and attached

2 hereto.)

3 BY MS. RIDLEY:

4 Q. Exhibit 95 is excerpts from the document
5 produced Bates-stamped CCO0G00009327.

6 This document is similar to Exhibit 93

7 and 94, correct?

8 A. Correct.

9 Q. Again, similar format with those two
10 documents -- those two exhibits, correct?
11 A. Correct.
12 Q. Similar information, correct?

13 A. Correct.

14 Q. Although Exhibit 95 concerns a different
15 facility, San Diego, correct?

16 A. Correct.

17 Q. Fine.

18 MS. RIDLEY: Then I'm going to mark
19 this as 96.

20 (EXHIBIT NO. 96, record of

21 compensation or pay received by a detainee at

22 the Houston Processing Center, was marked for

23 identification and attached hereto.)

24 BY MS. RIDLEY:

25 Q. Exhibit 96 is excerpts from the document

Page 458

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 99
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4194 Page 30 of 34

 

 

 

1 produced as CCOG00009318.

2 Again, similar to Exhibits 93, 94, and 95,
3 correct?

4 A. Correct.

5 Q. Similar format?

6 A. Correct.

7 Q. Similar information, correct?

8 A. Correct.

9 Q. Just deals with the Houston Processing
10 Center?

11 A. Correct.

12 Q. So I take it that we could get similar
13 reports as to each CoreCivic facility?

14 A. I believe you could get similar reports
15 for each facility.

16 MR. STRUCK: Belated objection to
17 foundation.

18 MS. RIDLEY: Why don't we take a

19 short break.

20 VIDEOGRAPHER: Off the record at

21 | 1:00 p.m.

22 (Recess)

23 VIDEOGRAPHER: Returning to the
24 record. The time is 1:08 p.m.

25 MS. RIDLEY: I'm going to mark this

Page 459

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 100
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4195 Page 31 of 34

 

1 I declare under penalty of perjury
2 under the laws that the foregoing is

3 true and correct.

5 Executed on , 20 1

10
1) 00
12 WITNESS SIGNATURE

13
14
15
16
17
18
19
20
21

22

 

23

 

| Page 468

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 101
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4196 Page 32 of 34

 

 

1 COURT REPORTER'S CERTIFICATE
2
3 STATE OF TENNESSEE:
4 I, PATRICIA A. NILSEN, Licensed
Reporter for the State of Tennessee, CERTIFY:
5 1. The foregoing deposition was
taken before me at the time and place stated in the
6 foregoing styled cause with the appearances as
noted;
7 2. Being a Court Reporter, I then
reported the deposition in Stenotype to the best of
8 my skill and ability, and the foregoing pages
contain a full, true and correct transcript of my
9 said Stenotype notes then and there taken;
3. I am not in the employ of and am
10 not related to any of the parties or their counsel,
and I have no interest in the matter involved.
11
WITNESS MY SIGNATURE, this,
12 the 18th day of March, 2019.
13
14
15
16
17
18 <%8338,Signature%>
19 PATRICIA A. NILSEN, RMR, CRR, CRC
20 TN Licensed Court Reporter
21 LCR Number: 717
22 Expiration: 6/30/2020
23
24
25 |
|
| Page 469

 

 

Veritext Legal Solutions
866 299-5127

Exhibit 4 - Page 102
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4197 Page 33 of 34

 

Federal Rules of Civil Procedure

Rule 30

(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the
deponent or a party before the deposition is
completed, the deponent must be allowed 30 days
after being notified by the officer that the
transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to
sign a statement listing the changes and the
reasons for making them.

(2) Changes Indicated in the Officer's Certificate.
The officer must note in the certificate prescribed
by Rule 30(f)(1) whether a review was requested
and, if so, must attach any changes the deponent

makes during the 30-day period.

DISCLAIMER: THE FOREGOING FEDERAL PROCEDURE RULES
ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.
THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER 1,
2016. PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.

 

 

 

Exhibit 4 - Page 103
Case 3:17-cv-01112-JLS-NLS Document 114-3 Filed 07/08/19 PagelD.4198 Page 34 of 34

 

VERITEXT LEGAL SOLUTIONS
COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with

our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored

in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.

 

 

 

Exhibit 4 - Page 104
